ACCEPTED
FILED                                                                                                             04-15-00691-CV
11/4/2015 12:32:22 PM                                                                                 FOURTH COURT OF APPEALS
Donna Kay McKinney                                                                                         SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                                 11/4/2015 12:45:56 PM
Accepted By: Consuelo Gomez                                                                                        KEITH HOTTLE
                                                 04-15-00691-CV                                                            CLERK

                                               CAUSE NO. 2014-CI-17077

             ARMANDO HERNANDEZ AND                       §              IN THE DISTRICT COURT
             NANCY HERNANDEZ,                            §                                   FILED IN
                                                                                      4th COURT OF APPEALS
                                                         §                             SAN ANTONIO, TEXAS
                     Plaintiffs,                         §                            11/4/2015 12:45:56 PM
                                                         §                                KEITH E. HOTTLE
             V.                                          §              150th                  Clerk
                                                                                JUDICIAL DISTRICT
                                                         §
             MARIO SALDIVAR; FERNANDO                    §
             SALDIVAR; JORGE CALDERON                    §
             AND JORGE SALDIVAR,                         §
                                                         §
                     Defendants.                         §              BEXAR COUNTY, TEXAS


                          PLAINTIFFS/COUNTER-DEFENDANTS’ NOTICE OF APPEAL

                     1.       Plaintiffs/Counter-Defendants, Armando Hernandez and Nancy Hernandez, desire

             to appeal the “Final Summary Judgment” signed by the Court on August 5, 2015.


                     2.       Plaintiffs/Counter-Defendants, Armando Hernandez and Nancy Hernandez,

             appeal to the Court of Appeals for the Fourth District of Texas at San Antonio, Texas.
       Respectfully submitted, 



       McCombs Plaza, Suite 500
       755 E. Mulberry Avenue
       San Antonio, Texas 78212
       Telephone No.: (210) 822-6666
       Telecopier No.: (210) 822-1151


    By: /s/ Isaac J. Huron
        RICARDO G. CEDILLO
        State Bar No. 04043600
        rcedillo@lawdcm.com
        ISAAC J. HURON
        State Bar No. 24032447
        ihuron@lawdcm.com

       ATTORNEYS FOR PLAINTIFFS/COUNTER-
       DEFENDANTS ARMANDO HERNANDEZ
       AND NANCY HERNANDEZ




          2
 
                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing document was served on counsel of record
by certified mail, return receipt requested, and/or facsimile and/or electronic transmission via
File Time on this the 4th day of November, 2015, as follows:


Jeffery A. Hiller                                  Gilberto A. Siller
CACHEAUX, CAVAZOS & NEWTON, LLP                    THE SILLER LAW FIRM
333 Convent Street                                 1580 S. Main Street, Suite 200
San Antonio, Texas 78205                           Boerne, Texas 78006
Fax: (210) 222-2453                                Fax: (210) 417-4206
jhiller@ccn-law.com                                gsiller@siller-law.com
and
Royal B. Lea, III                                  RECEIVER
BINGHAM & LEA, P.C.
319 Maverick Street
San Antonio, Texas 78212
Fax: (210) 224-0141
royal@binghamandlea.com

ATTORNEYS FOR DEFENDANTS/
COUNTER-PLAINTIFFS, MARIO
SALDIVAR AND FERNANDO SALDIVAR



                                            /s/ Isaac J. Huron
                                            RICARDO G. CEDILLO
                                            ISAAC J. HURON




                                               3